DETAILED ACTION

This office action is in regards to a continuing application filed May 28, 2020 claiming priority to PCT/JP2019/027163 filed July 9, 2019 and foreign application JP2018-131048 filed July 10, 2018. Claims 1-20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (WO 2017/138642 A1 wherein US 2018/0346664 A1 is used as an English translation).
Nishiguchi et al. disclose a method for producing a heat-resistant crosslinked fluorocarbon rubber formed body, comprising:
(a) a step of melt-kneading 0.003 to 0.5 part by mass of an organic peroxide, 0.5 to 400 parts by mass of an inorganic filler, and more than 2.0 parts by mass and 15.0 parts by mass or less of a silane coupling agent, with respect to 100 parts by mass of a base rubber containing a fluorocarbon rubber, at a temperature equal to or higher than a decomposition temperature of the organic peroxide, to prepare a silane master batch;
(b) a step of mixing the silane master batch obtained in the step (a) with a silanol condensation catalyst, and then forming the resultant mixture; and
(c) a step of bringing the formed body obtained in the step (b) into contact with moisture, to cause silane crosslinking.
Nishiguchi et al. disclose the base rubber may contain any other resin or rubber, an oil component or the like, in addition to the fluorocarbon rubber [0041] and as the any other resin or rubber, each resin of an ethylene-vinyl acetate copolymer, an ethylene-(meth)acrylate copolymer and an ethylene-(meth)acrylic acid copolymer, or acrylic rubber or the like is preferable wherein one or a combination of two or more may be used simultaneously [0043]. Nishiguchi et al. disclose that the strength, abrasion resistance or formability is improved by mixing such a resin or rubber wherein such a resin or rubber, each resin of an ethylene-vinyl acetate copolymer, an ethylene-methyl acrylate copolymer, an ethylene-ethyl acrylate copolymer and an ethylene-butyl acrylate copolymer, or acrylic rubber is more preferable, and a resin of an ethylene-vinyl acetate copolymer, or acrylic rubber is further preferable [0044]. Nishiguchi et al. disclose the fluorocarbon rubber is preferably 30-100% by mass of the base polymer, the any other resin or rubber comprises 0-45% by mass of the base rubber, and the oil comprises 0-20% by mass of the base rubber [0046, 0056].  Nishiguchi et al. disclose the organic peroxide generates a radical at least by thermal decomposition, to cause a grafting reaction due to the radical reaction of the silane coupling agent onto the base rubber component, as a catalyst [0058].  Nishiguchi et al. disclose the fluorocarbon rubber comprises preferably tetrafluoroethylene/propylene copolymer rubber or a vinylidene fluoride rubber such as vinylidene fluoride – hexafluoropropylene copolymer rubber [0033-0034, 0036, 0040]. Nishiguchi et al. disclose the inorganic fillers of silica, calcium carbonate, zinc oxide, and calcined clay [0064, 0066]. Nishiguchi et al. disclose the other resin above can be a fluorocarbon resin such as ethylene/tetrafluoroethylene/hexafluoropropylene copolymer resin, ethylene/tetrafluoroethylene copolymer resin, polyvinylidene fluoride resin, or a combination thereof wherein the fluorocarbon resin comprises 3-45 mass% of the base rubber and has a melting point of 250°C or below [0049-0053]. Nishiguchi et al. disclose the silane masterbatch for use in producing a masterbatch mixture prepared by mixing as in step (a) above, followed by step (b) then step (c). Nishiguchi et al. disclose a heat-resistant crosslinked fluorocarbon rubber formed body is a coating of an electric wire or an optical fiber cable [Claims 19-22; 0173-0177, 0220].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763